Citation Nr: 1540649	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-08 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a rating higher than 10 percent for instability of the right knee.

2. Entitlement to a rating higher than 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1957 to June 1960.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board denied the Veteran's claims of entitlement to ratings higher than 10 percent for degenerative joint disease (i.e., arthritis) and chondromalacia of his knees, so right and left.  In that same decision, however, the Board granted separate 10 percent ratings for right and left knee instability.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOGCPREC 9-98 (August 14, 1998).

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In July 2015 his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court partially vacate the Board's decision to the extent it had denied separate ratings higher than 10 percent for the right and left knee instability.  The parties asked the Court to remand these claims concerning the instability component of the bilateral knee disability for readjudication in compliance with directives specified.  Shortly thereafter, the Court issued an Order granting the Joint Motion and returned the file to the Board.  As the parties agreed in the Joint Motion that the Board's decision denying entitlement to ratings higher than 10 percent for the degenerative joint disease and chondromalacia for the right and left knees should not be disturbed, only the ratings for the instability component of the bilateral knee disability are still at issue.

These claims for higher ratings for the instability require further development before being readjudicated on appeal, however, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In August 2015, so since the Court remanded (sent back) these claims to the Board, the Veteran submitted a statement saying "[m]y stability issues have gotten significantly worse since my initial claim and even my last C&P exam.  I was issued a cane June/July 2015 by Marianna FL VA CBOC."  Therefore, a new VA examination reassessing the severity of his bilateral knee instability is warranted.  38 C.F.R. § 3.327(a) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule another VA compensation examination reassessing the severity of the Veteran's right and left knee instability.  All necessary diagnostic testing and evaluation must be performed.  The Board is primarily concerned with the right and left knee instability, so a detailed examination and discussion of such should be the paramount concern of the VA examiner, including in terms of indicating whether the instability is "slight, moderate or severe."  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2015).

To facilitate providing this necessary information and as part of the examination, the examiner should review the relevant records in the claims file, including a complete copy of this remand and the Court-granted Joint Motion.  The examination report should indicate whether the file was reviewed.  It is most essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  

If the examiner is unable to provide an opinion in response to any material issue, he/she must discuss why this is the case.  So merely saying he/she cannot respond without resorting to mere speculation will not suffice.

2. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

